Citation Nr: 1041964	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-16 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 RO decision, which denied a claim 
for service connection for PTSD.

In August 2010, a hearing was held before the undersigned 
Veterans Law Judge at the Winston-Salem, North Carolina RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case accompanied 
by a waiver of initial review of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. § 20.1304.  


FINDING OF FACT

Resolving doubt in favor of the Veteran, the Veteran's PTSD is 
causally or etiologically related to his reports of in-service 
stressor events.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for 
PTSD, the benefit sought on appeal has been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 
To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, between 
the current symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002).  
Otherwise, the law requires verification of a claimed stressor.

Where a determination is made that the Veteran did not "engage in 
combat with the enemy," or the claimed stressor is unrelated to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must include 
service records or other credible evidence that supports and does 
not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed in-
service stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).  

Recently, the regulations governing PTSD have been amended, 
effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  
Specifically, this amendment eliminates the requirement for 
corroborating that the claimed in-service stressor occurred if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the Veteran's symptoms are 
related to the claimed stressor, provided that the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service.  Id.

The Veteran is seeking entitlement to service connection for 
PTSD.  Specifically, the Veteran alleged in a December 2006 
statement that he was constantly under attack from Viet Cong 
while stationed in Dong Tam and My Tho in 1969.  He asserted that 
mortar rounds were fired regularly throughout the night and 
sniper rifles were fired during the day.  At his August 2010 
hearing, the Veteran asserted that he worked as a switchboard 
operator while in Can Tho in 1969.  He asserted that his military 
occupation required him to travel throughout the south training 
people to handle switchboards.  It was further asserted that the 
52nd Signal Battalion, to which the Veteran was assigned, was 
responsible for all military telephonic activities or 
communication activities in the whole of the IV Corps.  He 
asserted that he traveled to My Tho, Dong Tam, and Cu Chi to 
operate or train the Vietnamese for the switchboards.  During his 
time in Vietnam, the Veteran indicated that he recalled within 
his first 2 or 3 days in Vietnam witnessing the bodies of two 
specific service members being brought back after they stepped in 
a landmine while attempting to fix a communication problem.  He 
also recalled incidents in which 2 other specific service members 
were killed.   

In a September 2007 memorandum , VA issued a Formal Finding on a 
Lack of Information Required to Corroborate Stressor(s) 
Associated with a Claim for Service Connection for PTSD.    

However, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that, in order to show 
presence during a stressful event, evidence need not demonstrate 
that a Veteran actually was present during the event if the 
evidence shows that his unit was present during the event.  
Pentecost v. Principi, 16 Vet. App. 124, 128 (Vet. App. May 24, 
2002).

In support of his claim, the Veteran submitted additional 
evidence at the August 2010 hearing.  Specifically, he submitted 
casualty data from the Virtual Wall, which verified the deaths of 
2 men he referred to at the hearing.  He also submitted online 
literature from the United States Army website describing the 
history of the 52nd Signal Battalion.  Specifically, it was noted 
that this battalion was reactivated in Can Tho, Republic of 
Vietnam in October 1966 and assumed operational control of all 
area communications facilities in support of IV Corps., US MACV 
Advisory Teams.  It was further noted that, over the next 4 
years, this battalion would participate in twelve separate 
campaigns throughout the Republic of Vietnam.  In the fall of 
1971, this battalion began to stand down and was subsequently 
inactivated.   

The Veteran's DD-214 Form reflects that he served in the Republic 
of Vietnam from June 1969 through June 1970.  His specialty 
number and title reflect that he was a telephone switchboard 
operator.  His personnel records reflect that he served with 
Company C 52nd Signal Battalion as a switchboard operator during 
the time he was in Vietnam.   

In light of the Veteran's military occupation, and in 
consideration of his personnel records and the aforementioned 
evidence submitted at the August 2010 hearing, the Board finds 
the Veteran's assertions regarding the incidents that he observed 
and his experiences during active duty to be credible.  His 
reported stressor incidents are consistent with the circumstances 
of his service. 

With regard to a current diagnosis of PTSD, the Board notes that 
the claims file contains both VA and private medical evidence 
reflecting that the Veteran has been diagnosed with PTSD.  
Specifically, the Veteran was noted in VA treatment records from 
January 2006 and April 2007 as having PTSD.  

In private medical records from Moses Cone Behavior Health, the 
Veteran was also diagnosed with PTSD.  In a December 2005 medical 
record from this facility, the examining clinical 
psychologist/neuropsychologist indicated that he did think that 
the most salient features have to do with issues consistent with 
a diagnosis of PTSD.  The psychologist noted that the Veteran 
certainly has the life experiences that could account for such a 
condition and his described symptoms are consistent with a more 
than 20-year difficulty with the symptoms that were at least 
initially covered up with alcohol and drug abuse.  It was further 
noted in this medical record that the Veteran indicated that his 
intrusive nightmares had to do with his service as an active duty 
solider in the Vietnam War.  He reported that, when he was in 
Vietnam, he saw a lot of very stressful situations, including 
times when he thought he was going to die and saw others around 
him killed.  The examiner noted that the Veteran described 
intense feelings that he was going to die and talks of dying 
while he was in Vietnam.     

Therefore, as the Board has found the Veteran's reported stressor 
incidents to be credible and consistent with the circumstances of 
his service, and the claims file contains a current diagnosis of 
PTSD assigned by a clinical psychologist/neuropsychologist who 
noted the Veteran's reports of in-service stressors, the Board 
finds that the evidence of record is in at least equipoise as to 
whether or not the Veteran's PTSD is caused by his active duty 
service. 

As such, resolving all reasonable doubt in favor of the Veteran, 
the Veteran's claim of service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


